ORDER
PER CURIAM.
A-l Premium Acceptance, Inc. (“A-l”) appeals from the trial court’s judgment in favor of Kimberly Furr (“Furr”). A-l argues the trial court’s judgment was contrary to the weight of the evidence and misapplied agency and contract law.
We have reviewed the briefs of the parties and the record on appeal and find the trial court did not err. An opinion reciting the detailed facts and restating the principles of law would have no precedential value nor serve any jurisprudential purpose. We affirm the judgment of the trial court pursuant to Rule 84.16(b).